UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT International Value Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (2.0%) Airbus Group SE (France) 18,500 $1,098,826 BAE Systems PLC (United Kingdom) 107,901 732,564 Airlines (1.1%) Japan Airlines Co., Ltd. (Japan) 28,800 1,016,708 Automobiles (5.2%) Daimler AG (Registered Shares) (Germany) 13,877 1,005,930 Nissan Motor Co., Ltd. (Japan) 171,500 1,579,767 Toyota Motor Corp. (Japan) 23,700 1,393,900 Yamaha Motor Co., Ltd. (Japan) 31,700 639,355 Banks (16.0%) Banco de Sabadell SA (Spain) 316,954 582,203 Bank of Ireland (Ireland) (NON) 2,399,518 934,126 Bank of Queensland, Ltd. (Australia) 151,102 1,235,512 Barclays PLC (United Kingdom) 241,539 892,982 DNB ASA (Norway) 37,428 487,761 ING Groep NV GDR (Netherlands) 213,403 3,029,402 Lloyds Banking Group PLC (United Kingdom) 562,115 640,796 Metro Bank PLC (acquired 1/15/14, cost $385,004) (Private) (United Kingdom) (F) (RES) (NON) 18,087 437,094 Mizuho Financial Group, Inc. (Japan) 407,900 766,182 Natixis SA (France) 105,556 583,218 Permanent TSB Group Holdings PLC (Ireland) (NON) 154,070 819,193 Shinsei Bank, Ltd. (Japan) 356,000 735,357 Skandinaviska Enskilda Banken AB (Sweden) 66,119 706,639 Sumitomo Mitsui Financial Group, Inc. (Japan) 38,400 1,461,792 Virgin Money Holdings UK PLC (United Kingdom) (NON) 169,759 994,193 Beverages (1.0%) Anheuser-Busch InBev SA/NV (Belgium) 8,086 858,847 Building products (0.7%) Compagnie De Saint-Gobain (France) 14,839 644,601 Capital markets (1.5%) Credit Suisse Group AG (Switzerland) 27,900 671,210 UBS Group AG (Switzerland) 38,576 714,856 Chemicals (1.0%) Akzo Nobel NV (Netherlands) 13,439 873,678 Communications equipment (1.0%) Alcatel-Lucent (France) (NON) 253,704 934,043 Construction and engineering (1.7%) Vinci SA (France) 24,293 1,544,729 Construction materials (0.6%) CRH PLC (Ireland) 21,088 557,852 Diversified financial services (1.9%) Challenger, Ltd. (Australia) 214,485 1,078,309 Eurazeo SA (France) 9,678 643,989 Diversified telecommunication services (3.6%) BCE, Inc. (Canada) 16,000 654,867 Com Hem Holding AB (Sweden) 47,642 398,441 Spark New Zealand, Ltd. (New Zealand) 375,580 715,889 Telecom Italia SpA RSP (Italy) 783,426 803,986 Telstra Corp., Ltd. (Australia) 158,192 624,501 Electric utilities (1.1%) SSE PLC (United Kingdom) 42,430 962,252 Food and staples retail (1.0%) Seven & i Holdings Co., Ltd. (Japan) 16,300 746,827 WM Morrison Supermarkets PLC (United Kingdom) 74,624 187,998 Food products (3.2%) Barry Callebaut AG (Switzerland) 678 738,644 Kerry Group PLC Class A (Ireland) 14,439 1,085,769 Nestle SA (Switzerland) 14,151 1,065,662 Gas utilities (1.2%) Tokyo Gas Co., Ltd. (Japan) 223,000 1,084,014 Household durables (1.2%) Panasonic Corp. (Japan) 102,200 1,037,541 Household products (0.5%) Henkel AG & Co. KGaA (Preference) (Germany) 4,345 446,431 Industrial conglomerates (1.6%) Siemens AG (Germany) 16,118 1,440,034 Insurance (8.7%) ACE, Ltd. (S) 8,965 926,981 Admiral Group PLC (United Kingdom) 13,357 304,093 AIA Group, Ltd. (Hong Kong) 187,600 976,748 Allianz SE (Germany) 4,469 700,450 AXA SA (France) 56,773 1,378,287 Intact Financial Corp. (Canada) 12,000 842,743 Prudential PLC (United Kingdom) 81,364 1,720,080 SCOR SE (France) 26,773 961,619 Media (3.1%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 35,659 453,723 Liberty Global PLC Ser. C (United Kingdom) (NON) 20,000 820,400 Liberty Global PLC LiLAC Class C (United Kingdom) (NON) 1,050 35,952 WPP PLC (United Kingdom) 69,773 1,453,010 Metals and mining (0.8%) BHP Billiton, Ltd. (Australia) 31,544 497,503 Glencore PLC (United Kingdom) 167,931 234,012 Lonmin PLC (United Kingdom) (NON) 1,812 446 Multi-utilities (2.2%) Centrica PLC (United Kingdom) 158,683 551,421 RWE AG (Germany) 35,484 402,052 Veolia Environnement SA (France) 46,170 1,058,047 Oil, gas, and consumable fuels (7.7%) BG Group PLC (United Kingdom) 52,833 761,837 EnCana Corp. (Canada) 73,600 473,753 Genel Energy PLC (United Kingdom) (NON) (S) 62,262 261,901 Royal Dutch Shell PLC Class A (United Kingdom) 129,505 3,075,191 Suncor Energy, Inc. (Canada) 52,900 1,414,763 Total SA (France) 20,644 930,736 Personal products (0.3%) Asaleo Care, Ltd. (Australia) 212,100 267,212 Pharmaceuticals (9.6%) Astellas Pharma, Inc. (Japan) 121,100 1,572,130 AstraZeneca PLC (United Kingdom) 22,968 1,457,626 Bayer AG (Germany) 9,241 1,181,076 Novartis AG (Switzerland) 10,079 928,425 Sanofi (France) 36,533 3,480,340 Professional services (0.4%) Recruit Holdings Co., Ltd. (Japan) 12,000 360,969 Real estate investment trusts (REITs) (1.7%) Hibernia REIT PLC (Ireland) 682,985 967,372 Japan Hotel REIT Investment Corp (Japan) 911 581,443 Real estate management and development (3.1%) Hang Lung Group, Ltd. (Hong Kong) 185,000 629,425 Mitsubishi Estate Co., Ltd. (Japan) 30,000 614,861 Mitsui Fudosan Co., Ltd. (Japan) 34,000 935,024 Sumitomo Realty & Development Co., Ltd. (Japan) 19,000 606,908 Software (0.9%) Nintendo Co., Ltd. (Japan) 4,500 760,238 Technology hardware, storage, and peripherals (2.3%) Casetek Holdings, Ltd. (Taiwan) 77,000 330,149 Lenovo Group, Ltd. (China) 730,000 619,842 Samsung Electronics Co., Ltd. (South Korea) 1,135 1,091,526 Thrifts and mortgage finance (0.7%) Home Capital Group, Inc. (Canada) (S) 26,700 640,840 Tobacco (2.9%) Japan Tobacco, Inc. (Japan) 40,300 1,253,645 Philip Morris International, Inc. 16,300 1,293,079 Trading companies and distributors (2.6%) ITOCHU Corp. (Japan) 51,900 550,493 Mitsubishi Corp. (Japan) 60,500 994,701 Wolseley PLC (United Kingdom) 12,744 745,515 Transportation infrastructure (1.4%) Aena SA (Spain) (NON) 7,187 793,654 Sumitomo Warehouse Co., Ltd. (The) (Japan) 92,000 445,746 Wireless telecommunication services (2.8%) KDDI Corp. (Japan) 34,300 768,126 Vodafone Group PLC (United Kingdom) 536,589 1,696,715 Total common stocks (cost $90,117,571) SHORT-TERM INVESTMENTS (3.6%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) Shares 1,682,152 $1,682,152 Putnam Short Term Investment Fund 0.13% (AFF) Shares 1,178,166 1,178,166 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 90,000 90,000 U.S. Treasury Bills 0.08%, February 11, 2016 $28,000 27,997 U.S. Treasury Bills 0.02%, October 15, 2015 (SEGSF) 231,000 230,998 Total short-term investments (cost $3,209,299) TOTAL INVESTMENTS Total investments (cost $93,326,870) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $88,721,440) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/21/15 $1,797,028 $1,954,570 $(157,542) British Pound Buy 12/16/15 1,130,126 1,143,971 (13,845) British Pound Sell 12/16/15 1,130,126 1,147,426 17,300 Canadian Dollar Sell 10/21/15 395,463 401,754 6,291 Euro Buy 12/16/15 898,190 906,689 (8,499) Japanese Yen Buy 11/18/15 308,945 309,675 (730) Japanese Yen Sell 11/18/15 308,945 298,823 (10,122) Barclays Bank PLC Canadian Dollar Sell 10/21/15 840,153 903,494 63,341 Euro Buy 12/16/15 1,215,935 1,217,629 (1,694) Euro Sell 12/16/15 1,215,935 1,231,018 15,083 Hong Kong Dollar Buy 11/18/15 1,341,810 1,341,014 796 Japanese Yen Buy 11/18/15 840,504 813,019 27,485 Japanese Yen Sell 11/18/15 840,504 842,508 2,004 Singapore Dollar Buy 11/18/15 705,466 727,926 (22,460) Swiss Franc Buy 12/16/15 1,413,558 1,420,576 (7,018) Citibank, N.A. British Pound Buy 12/16/15 2,558,021 2,588,976 (30,955) British Pound Sell 12/16/15 2,558,021 2,597,371 39,350 Canadian Dollar Sell 10/21/15 979,442 1,040,170 60,728 Danish Krone Buy 12/16/15 696,884 693,403 3,481 Euro Buy 12/16/15 2,272,215 2,275,479 (3,264) Euro Sell 12/16/15 2,272,215 2,300,400 28,185 Japanese Yen Buy 11/18/15 585,895 587,334 (1,439) Japanese Yen Sell 11/18/15 585,895 566,712 (19,183) Credit Suisse International Australian Dollar Buy 10/21/15 557,430 605,779 (48,349) British Pound Buy 12/16/15 2,499,344 2,537,789 (38,445) British Pound Sell 12/16/15 2,499,344 2,529,662 30,318 Canadian Dollar Buy 10/21/15 48,328 51,323 (2,995) Canadian Dollar Sell 10/21/15 48,328 48,729 401 Euro Buy 12/16/15 1,336,880 1,338,721 (1,841) Euro Sell 12/16/15 1,336,880 1,353,583 16,703 Japanese Yen Buy 11/18/15 448,463 449,527 (1,064) Japanese Yen Sell 11/18/15 448,463 453,886 5,423 Norwegian Krone Buy 12/16/15 365,953 378,201 (12,248) Swedish Krona Buy 12/16/15 532,086 529,643 2,443 Swiss Franc Buy 12/16/15 250,529 249,664 865 Swiss Franc Sell 12/16/15 250,529 250,922 393 Deutsche Bank AG Australian Dollar Buy 10/21/15 109,662 109,292 370 Australian Dollar Sell 10/21/15 109,663 119,099 9,436 British Pound Buy 12/16/15 1,433,036 1,454,784 (21,748) British Pound Sell 12/16/15 1,433,036 1,450,392 17,356 Euro Buy 12/16/15 4,826,932 4,886,937 (60,005) Euro Sell 12/16/15 4,826,932 4,834,389 7,457 Goldman Sachs International British Pound Buy 12/16/15 279,620 283,022 (3,402) British Pound Sell 12/16/15 279,620 283,925 4,305 HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 298,208 323,896 (25,688) Australian Dollar Sell 10/21/15 298,208 297,157 (1,051) British Pound Buy 12/16/15 356,293 361,747 (5,454) British Pound Sell 12/16/15 356,293 360,614 4,321 Canadian Dollar Sell 10/21/15 640,023 697,425 57,402 Euro Sell 12/16/15 213,248 202,479 (10,769) JPMorgan Chase Bank N.A. British Pound Buy 12/16/15 2,670,535 2,694,278 (23,743) Canadian Dollar Buy 10/21/15 286,744 304,477 (17,733) Canadian Dollar Sell 10/21/15 286,744 289,107 2,363 Euro Buy 12/16/15 177,445 177,701 (256) Euro Sell 12/16/15 177,445 179,650 2,205 Japanese Yen Buy 11/18/15 191,388 185,116 6,272 Japanese Yen Sell 11/18/15 191,388 191,856 468 New Zealand Dollar Sell 10/21/15 617,087 646,873 29,786 Norwegian Krone Buy 12/16/15 143,866 148,684 (4,818) Singapore Dollar Buy 11/18/15 536,027 541,108 (5,081) South Korean Won Sell 11/18/15 1,218,432 1,240,755 22,323 Swedish Krona Buy 12/16/15 385,660 384,002 1,658 Swiss Franc Buy 12/16/15 558,468 559,801 (1,333) Swiss Franc Sell 12/16/15 558,468 556,504 (1,964) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/21/15 437,249 481,292 (44,043) State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 535,904 534,095 1,809 Australian Dollar Sell 10/21/15 535,904 582,423 46,519 British Pound Buy 12/16/15 419,960 426,473 (6,513) British Pound Sell 12/16/15 419,960 425,048 5,088 Canadian Dollar Sell 10/21/15 272,808 289,667 16,859 Euro Sell 12/16/15 571,494 552,269 (19,225) Hong Kong Dollar Buy 11/18/15 608,513 608,483 30 Hong Kong Dollar Sell 11/18/15 608,513 608,210 (303) Israeli Shekel Buy 10/21/15 529,346 551,072 (21,726) Japanese Yen Buy 11/18/15 985,720 956,033 29,687 Swedish Krona Buy 12/16/15 248,126 247,120 1,006 Swiss Franc Buy 12/16/15 2,204,961 2,197,986 6,975 Swiss Franc Sell 12/16/15 2,204,961 2,208,550 3,589 UBS AG Australian Dollar Sell 10/21/15 198,291 183,027 (15,264) British Pound Buy 12/16/15 140,793 142,497 (1,704) British Pound Sell 12/16/15 140,793 142,943 2,150 Canadian Dollar Sell 10/21/15 641,747 681,314 39,567 Euro Sell 12/16/15 3,340,578 3,394,991 54,413 Swiss Franc Buy 12/16/15 1,085,041 1,087,620 (2,579) Swiss Franc Sell 12/16/15 1,085,041 1,081,088 (3,953) WestPac Banking Corp. British Pound Buy 12/16/15 2,496,622 2,535,117 (38,495) British Pound Sell 12/16/15 2,496,622 2,526,910 30,288 Canadian Dollar Sell 10/21/15 69,682 72,730 3,048 Euro Buy 12/16/15 2,161,004 2,164,168 (3,164) Euro Sell 12/16/15 2,161,004 2,187,878 26,874 Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $89,657,046. (b) The aggregate identified cost on a tax basis is $93,413,319, resulting in gross unrealized appreciation and depreciation of $9,995,199 and $12,107,907, respectively, or net unrealized depreciation of $2,112,708. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $437,094, or 0.5% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $3,222,827 $16,628,329 $18,672,900 $1,258 $1,178,166 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $1,682,152, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $1,636,100. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $305,981 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 22.2% United Kingdom 20.1 France 14.8 Germany 5.8 Ireland 4.9 Switzerland 4.6 Canada 4.5 Netherlands 4.4 Australia 4.1 United States 4.1 Spain 2.0 Hong Kong 1.8 South Korea 1.2 Sweden 1.2 Belgium 1.0 Italy 0.9 New Zealand 0.8 China 0.7 Norway 0.5 Other 0.4 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $306,720 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $131,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $856,352 $7,563,226 $— Consumer staples 1,293,079 6,651,035 — Energy 1,888,516 5,029,665 — Financials 2,410,564 27,354,030 437,094 Health care — 8,619,597 — Industrials — 10,368,540 — Information technology — 3,735,798 — Materials — 2,163,491 — Telecommunication services 654,867 5,007,658 — Utilities — 4,057,786 — Total common stocks Short-term investments $1,268,166 $1,941,147 $— Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $32,507 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 754,214 721,707 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$82,700,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $23,591 $108,709 $131,744 $56,546 $34,619 $4,305 $61,723 $65,075 $— $111,562 $96,130 $60,210 754,214 Total Assets $23,591 $108,709 $131,744 $56,546 $34,619 $4,305 $61,723 $65,075 $— $111,562 $96,130 $60,210 $754,214 Liabilities: Forward currency contracts# 190,738 31,172 54,841 104,942 81,753 3,402 42,962 54,928 44,043 47,767 23,500 41,659 721,707 Total Liabilities $190,738 $31,172 $54,841 $104,942 $81,753 $3,402 $42,962 $54,928 $44,043 $47,767 $23,500 $41,659 $721,707 Total Financial and Derivative Net Assets $(167,147) $77,537 $76,903 $(48,396) $(47,134) $903 $18,761 $10,147 $(44,043) $63,795 $72,630 $18,551 $32,507 Total collateral received (pledged)##† $(121,000) $— $— $(10,000) $— $— $— $10,147 $— $— $— $— Net amount $(46,147) $77,537 $76,903 $(38,396) $(47,134) $903 $18,761 $— $(44,043) $63,795 $72,630 $18,551 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
